Exhibit 10.1

 
EMPLOYMENT AGREEMENT




AGREEMENT dated this 1st day of July 2006 between Citizens Financial Bank (the
"Bank"), a federally chartered savings bank, and Thomas F. Prisby (the
"Executive").
 
WITNESSETH


WHEREAS, the Executive is presently an officer of CFS Bancorp, Inc. (the
"Corporation") and the Bank (together, the "Employers");
 
WHEREAS, the Employers desire to be ensured of the Executive's continued active
participation in the business of the Employers;
 
WHEREAS, the Corporation and the Bank desire to enter into separate agreements
with the Executive with respect to his employment by each of the Employers; and
 
WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive's agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Bank in the event that his employment
with the Bank is terminated under specified circumstances;
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 

1)  
Definitions.

 
The following words and terms shall have the meanings set forth below for the
purposes of this Agreement:
 

a)  
Average Annual Compensation. The Executive's "Average Annual Compensation" for
purposes of this Agreement shall be deemed to mean the average Base Salary, cash
bonuses and amounts allocated to the Executive under any qualified employee
benefit plans of the Employers for the preceding three years.

 

b)  
Base Salary. "Base Salary" shall have the meaning set forth in Section 4(a)
hereof.

 

c)  
Cause. Termination of the Executive's employment for "Cause" shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement.

 

--------------------------------------------------------------------------------

 


d)    
Change in Control. “Change in Control” means the occurrence of any of the
following: (i) an event that would be required to be reported in response to
Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A pursuant to
the 1934 Securities and Exchange Act of 1934, as amended (1934 Act), or any
successor thereto, whether or not any class of securities of the Corporation is
registered under the 1934 Act; (ii) any “person” is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities of the Corporation representing 20% or more of the combined voting
power of the Corporation’s then outstanding securities; or (iii) during any
period of thirty-six consecutive months, individuals who at the beginning of
such period constitute the Board of Directors of the Corporation cease for any
reason to constitute at least a majority thereof unless the election, or the
nomination for election by stockholders, of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.

 

i)  
For purposes of the definition of “Change in Control,” a Person or group of
Persons does not include the CFS Bancorp, Inc. Employee Stock Ownership Plan
Trust which forms a part of the CFS Bancorp, Inc. Employee Stock Ownership Plan
(the “ESOP”), or any other employee benefit plan, subsidiary or affiliate of the
Corporation, and the outstanding shares of common stock of the Corporation, on a
fully diluted basis, include all shares owned by the ESOP, whether allocated or
unallocated to the accounts of participants, thereunder.

 

ii)  
For purposes of the definition of “Change in Control,” the term “Person” means
any natural person, proprietorship, partnership, corporation, limited liability
company, organization, firm, business, joint venture, association, trust or
other entity and any government agency, body or authority.

 

e)  
Code. "Code" shall mean the Internal Revenue Code of 1986, as amended.

 

f)  
Date of Termination. "Date of Termination" shall mean (i) if the Executive's
employment is terminated for Cause or for Disability, the date specified in the
Notice of Termination, and (ii) if the Executive's employment is terminated for
any other reason, the date on which a Notice of Termination is given or as
specified in such Notice.

 

g)  
Disability. Termination by the Bank of the Executive's employment based on
"Disability" shall mean termination because of any physical or mental impairment
which qualifies the Executive for disability benefits under the applicable
long-term disability plan maintained by the Employers or any subsidiary or, if
no such plan applies, which would qualify the Executive for disability benefits
under the Federal Social Security System.

 

h)  
Good Reason. Termination by the Executive of the Executive's employment for
"Good Reason" shall mean termination by the Executive within two years following
a Change in Control of the Corporation based on:

 
2

--------------------------------------------------------------------------------



i)  
Without the Executive's express written consent, the failure to elect or to
re-elect or to appoint or to re-appoint the Executive to the offices of Chief
Executive Officer of the Employers or a material adverse change made by the
Employers in the Executive's functions, duties or responsibilities as Chief
Executive Officer of the Employers;

 

ii)  
Without the Executive's express written consent, a reduction by either of the
Employers in the Executive's Base Salary as the same may be increased from time
to time or, except to the extent permitted by Section 4(b) hereof, a reduction
in the package of fringe benefits provided to the Executive, taken as a whole;

 

iii)  
The principal executive office of either of the Employers is relocated more than
ten miles from Munster, Indiana or, without the Executive's express written
consent, either of the Employers require the Executive to be based anywhere
other than an area in which the Employers' principal executive office is
located, except for required travel on business of the Employers to an extent
substantially consistent with the Executive's present business travel
obligations;

 

iv)  
Any purported termination of the Executive's employment for Disability or
Retirement which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (k) below; or

 

vi)  
The failure by the Bank to obtain the assumption of and agreement to perform
this Agreement by any successor.

 

i)  
IRS.“IRS” shall mean the Internal Revenue Service.

 

j) 
Key Employee. "Key Employee" means an employee who is:

 

i)  
An officer of the Corporation having annual compensation greater than $140,000;

 

ii)  
A five-percent owner of the Corporation; or

 

iii)  
A one-percent owner of the Corporation having an annual compensation greater
than $150,000.

 
For purposes of determining who is an officer for purposes of Section 1(j)(i),
no more than 50 employees (or, if lesser, the greater of three or 10 percent of
the employees) shall be treated as officers, and those categories of employees
listed in Code Section 414(q)(5) shall be excluded. The $140,000 amount shall be
adjusted at the same time and in the same manner as under Code Section 415(d),
except that the base period shall be the calendar quarter beginning July 1,
2001, and any increase under this sentence which is not a multiple of $5,000
shall be rounded to the next lower multiple of $5,000.
 

k)  
Notice of Termination. Any purported termination of the Executive's employment
by the Bank for any reason, including without limitation for Cause, Disability
or Retirement, or

 
3

--------------------------------------------------------------------------------



 
by the Executive for any reason, including without limitation for Good Reason,
shall be communicated by written "Notice of Termination" to the other party
hereto. For purposes of this Agreement, a "Notice of Termination" shall mean a
dated notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than 30 nor more than 90 days after such
Notice of Termination is given, except in the case of the Bank's termination of
Executive's employment for Cause, which shall be effective immediately; and (iv)
is given in the manner specified in Section 11 hereof.

 

l)  
Retirement. "Retirement" shall mean voluntary termination by the Executive after
the Executive attains the age 55, with at least five years of active service.

 

m)  
Separation from Service. "Separation from Service" means the date on which the
Executive dies, retires or otherwise experiences a Termination of Employment
with the Corporation. Provided, however, a Separation from Service does not
occur if the Executive is on military leave, sick leave, or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six months, or if the leave is for a longer
period, so long as the individual’s right to reemployment with the Corporation
is provided either by statute or by contract. If the period of leave exceeds six
months and the Executive’s right to reemployment is not provided either by
statute or contract, there shall be a Separation from Service on the first date
immediately following such six-month period. Executive shall incur a
"Termination of Employment" when a termination of employment is incurred under
Proposed Treasury Regulation 1.409A-1(h)(ii) or any final version of such
Proposed Regulation.

 

n)  
Specified Employee. “Specified Employee” means an employee who is a “Key
Employee” if the Corporation’s stock is publicly traded on an established
securities market. An employee shall be a Specified Employee for the
twelve-month period beginning on the April 1st following any calendar year in
which the employee is a Key Employee.

 

2)  
Term of Employment.

 

a)  
The Bank hereby employs the Executive as its Chief Executive Officer, and the
Executive hereby accepts said employment and agrees to render such services to
the Bank on the terms and conditions set forth in this Agreement. The term of
this Agreement shall be a period of three years commencing as of the date hereof
(the "Commencement Date"), subject to earlier termination as provided herein.
Reference herein to the term of this Agreement shall refer to both such initial
term and any extended terms. The Board of Directors of the Bank shall review on
a periodic basis (and no less frequently than annually) whether to permit
further extensions of the term of this Agreement. As part of such review, the
Board of Directors shall consider all relevant factors, including the

 
4

--------------------------------------------------------------------------------



 
Executive's performance hereunder, and shall either expressly approve further
extensions of the time of this Agreement or decide to provide notice to the
contrary.

 

b)  
During the term of this Agreement, the Executive shall perform such executive
services for the Bank as may be consistent with his titles and from time to time
assigned to him by the Bank’s Board of Directors. The Executive further agrees
to serve without additional compensation as an officer and director of any of
the Bank's subsidiaries and agrees that any amounts received from such
corporation may be offset against the amounts due hereunder. In addition, it is
agreed that the Bank may assign the Executive to one of its subsidiaries for
payroll purposes.

 

3)  
Loyalty, Confidentiality and Non-Competition

 

a)  
The Executive shall devote his or her full time and best efforts to the
performance of his or her employment under this Agreement. During the term of
this Agreement, the Executive shall not, at any time or place, either directly
or indirectly engage in any business or activity in competition with the
business affairs or interests of the Employers or be a director, officer or
consultant to any bank, savings and loan association, credit union, thrift,
savings bank, or similar institution in the Chicago CMSA.

 

b)  
For a period of three years from the date of voluntary termination, or
termination for Cause, the Executive shall not, at any time or place, either
directly or indirectly engage in any business or activity in competition with
the business affairs or interests of the Employers or be a director, officer or
consultant to any bank, savings and loan association, credit union, thrift,
savings bank, or similar institution in the Chicago CMSA.

 

c)  
For purposes of this Agreement, directly or indirectly engaging in any business
activity in competition with the business or affairs of the Employers includes,
but is not limited to, serving or acting as an owner, partner, agent,
beneficiary, or employee of any person, firm or corporate entity so engaged;
except that nothing herein contained shall be deemed to prevent or limit the
right of Executive to invest any of his surplus funds in the capital stock or
other securities of any corporation whose stock or securities are publicly owned
or are regularly traded on any public exchange, nor shall anything herein
contained be deemed to prevent employee from investing or limit employee's right
to invest his surplus funds in real estate.

 

d)  
All information relating to business of the Employers including, but not limited
to, that business obtained or serviced by Executive and all customer listings,
contact lists, expiration cards, asset reports, instruments, documents, papers
and other material used in connection with such business, shall be the exclusive
property of the Employers. Executive shall keep all such information and
material confidential; none of it shall be copied, reproduced or duplicated
without the express written permission of the Employers, and Executive shall
return all material containing such information to

 
5

--------------------------------------------------------------------------------


 

  
Employers upon their request or upon termination of employment. Executive also
agrees that he or she shall not utilize the confidential information or trade
secrets of the Employers, either directly or indirectly, for any purposes except
performance of the Executive's responsibilities and in furtherance of the
Employers’ business, unless otherwise expressly authorized by Employers in
writing in advance.

 

e)  
Executive agrees that, during his employment, and for a period of three years
following the date of his involuntary termination of employment for Cause, or
his voluntary termination without Good Reason, the Executive:

 

i)  
shall not solicit any of the Employers’ past or current customers or clients for
the benefit of anyone other than Employers or their affiliates;

 

ii)  
shall not divulge the names of any of the Employers’ past or then current
customers to any other person, corporation or entity;

 

iii)  
shall not divulge to anyone, except the Employers or their representatives, any
information regarding their management strategies, marketing information or
goals, policies and/or other information regarding the affairs of the Employers,
all of which Executive is hereby obligated to keep secret, however and whenever
such information comes to his or her attention; and

 

iv)  
shall not, either directly or indirectly, induce or solicit any person to leave
the employ of the Employers.

 

4)  
Compensation and Benefits.

 

a)  
The Employers shall compensate and pay the Executive for his services during the
term of this Agreement at a minimum base salary of $370,240 per year ("Base
Salary"), which may be increased from time to time in such amounts as may be
determined by the Boards of Directors of the Employers and may not be decreased
without the Executive's express written consent. In addition to his Base Salary,
the Executive shall be entitled to receive during the term of this Agreement
such bonus payments as may be determined by the Boards of Directors of the
Employers.

 

b)  
During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with his then duties and responsibilities,
as fixed by the Boards of Directors of the Employers. The Bank shall not make
any changes in such plans, benefits or privileges which would adversely affect
the Executive's rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Bank and does
not result in a proportionately greater adverse change in the rights of or
benefits to the Executive as

 
6

--------------------------------------------------------------------------------



  
compared with any other executive officer of the Bank. Nothing paid to the
Executive under any plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the salary payable to the Executive
pursuant to Section 4(a) hereof.

 

c)  
During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers. The Executive shall not be entitled
to receive any additional compensation from the Employers for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Boards of
Directors of the Employers.

 

d)  
In the event the Executive's employment is terminated due to Disability or
Retirement, the Employers shall provide, at its cost, all existing life and
medical insurance coverage for the Executive and his spouse for a period until
they both become eligible for Medicare coverage. Thereafter, the Executive may
continue, at his cost, the health insurance coverage as an eligible retired
employee under the Employer’s health and medical benefit plans.

 

e)  
In the event of the Executive's death during the term of this Agreement or
following his termination due to Disability or Retirement, the Employers shall
provide to the Executive's spouse continued medical health benefits
substantially identical to the coverage maintained by the Employers for the
Executive immediately prior to his death until such time as his spouse becomes
eligible for Medicare coverage.

 

f)  
The Executive's compensation, benefits and expenses shall be paid by the
Corporation and the Bank in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer.

 

g)  
During the term of this Agreement, the Employers shall provide to the Executive,
at the Employers’ cost, all perquisites which other senior executives of the
Employers are generally entitled to receive, including the payment of his annual
dues at his Country Club.

 

h)  
During the term of the Agreement, the Employers shall provide suitable office
space, desk, chairs, filing cabinets, telephones and other usual and customary
office furniture, fixtures and equipment adequate for the efficient performance
of the duties assigned to the Executive.

 

i)  
During the term of this Agreement, the Employers shall provide to Executive the
use of an automobile of Executive's choice with an average annual lease cost not
to exceed $10,000 per year. The Employers agree to replace the automobile with a
new one at Executive's request no more often than once every two years.
Corporation shall pay all automobile operating expenses incurred by Executive in
the performance of Executive's

 
7

--------------------------------------------------------------------------------

 

 
duties. Corporation shall procure and maintain in force an automobile liability
policy for the automobile with coverage, including Executive, in the minimum
amount of $1,000,000 combined single limit on bodily injury and property damage.

 
5)  Expenses.  The Employers shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of or in connection with the business of the Employers, including, but not by
way of limitation, automobile expenses and other traveling expenses, and all
reasonable entertainment expenses (whether incurred at the Executive's
residence, while traveling or otherwise), subject to such reasonable
documentation and other limitations as may be established by the Boards of
Directors of the Employers. If such expenses are paid in the first instance by
the Executive, the Employers shall reimburse the Executive therefor.
 

6)  
Termination.

 

a)  
The Bank shall have the right, at any time upon prior Notice of Termination, to
terminate the Executive's employment hereunder for any reason, including without
limitation termination for Cause, Disability or Retirement, and the Executive
shall have the right, upon prior Notice of Termination, to terminate his
employment hereunder for any reason.

 

b)  
In the event that (i) the Executive's employment is terminated by the Bank for
Cause or (ii) the Executive terminates his employment hereunder other than for
Disability, Retirement, death or Good Reason, the Executive shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the applicable Date of Termination.

 

c)  
In the event that the Executive's employment is terminated as a result of
Disability, Retirement or the Executive's death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination, except as provided for in Sections 4(d) and 4(e) hereof.

 

d)  
In the event that (i) the Executive's employment is terminated by the Bank for
other than Cause, Disability, Retirement or the Executive's death or (ii) such
employment is terminated by the Executive (a) due to a material breach of this
Agreement by the Bank, which breach has not been cured within fifteen days after
a written notice of non-compliance has been given by the Executive to the
Employers, or (b) for Good Reason, then the Bank shall, subject to the
provisions of Section 7 hereof, if applicable:

 

i)  
pay to the Executive, a cash severance amount equal to three times that portion
of the Executive's Average Annual Compensation paid by the Bank, in two equal
installments, with the first installment to be paid on the first business day of
the month following the Executive’s Date of Termination and the second
installment to be paid no later than January 15th of the calendar year following
the year in which the first installment was paid; and

 
8

--------------------------------------------------------------------------------


 

ii)  
maintain and provide for a period ending at the earlier of (i) the expiration of
the remaining term of employment pursuant hereto prior to the Notice of
Termination or (ii) the date of the Executive's full-time employment by another
employer (provided that the Executive is entitled under the terms of such
employment to benefits substantially similar to those described in this
subparagraph, at no cost to the Executive, the Executive's continued
participation in all group insurance, life insurance, health and accident
insurance, disability insurance and other employee benefit plans, programs and
arrangements offered by the Bank in which the Executive was entitled to
participate immediately prior to the Date of Termination (excluding (x) stock
option and restricted stock plans of the Employers, (y) bonuses and other items
of cash compensation included in Average Annual Compensation and (z) other
benefits, or portions thereof, included in Average Annual Compensation),
provided that in the event that the Executive's participation in any plan,
program or arrangement as provided in this subparagraph (B) is barred, or during
such period any such plan, program or arrangement is discontinued or the
benefits thereunder are materially reduced, the Bank shall arrange to provide
the Executive with benefits substantially similar to those which the Executive
was entitled to receive under such plans, programs and arrangements immediately
prior to the Date of Termination.

 

e)  
If at the time of the Executive’s Separation from Service, for any reason other
than death, the Executive meets the definition of a Specified Employee, payment
of all amounts under subsections 6(d)(i) and (ii) and 7(a) shall be suspended
for six months following the Executive’s Separation from Service. In such event,
the first installment shall be paid on the first day following the end of the
six-month suspension period. The second installment shall be paid no later than
January 15th of the calendar year following the year in which the first
installment was paid. If the Executive incurs a Separation from Service due to
death, regardless of whether the Executive meets the definition of a Specified
Employee, payment of his benefit shall not be suspended. Provided, however, that
the six-month suspension period shall not apply to the provision of any group
insurance, life insurance, health and accident insurance or disability insurance
under subsection 6(d)(ii).

 
7)  Limitation of Benefits under Certain Circumstances.  If the payments and
benefits pursuant to Section 6 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Bank, would constitute a "parachute payment" under Section 280G of the Code, the
payments and benefits payable by the Bank pursuant to Section 6 hereof shall be
reduced, in the manner determined by the Executive, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
payable by the Bank under Section 6 being non-deductible to the Bank pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code. The parties hereto agree that the present value of the
payments and benefits payable pursuant to this Agreement to the Executive upon
termination shall be limited to three times the Executive's Average Annual
Compensation. The determination of any reduction in the payments and benefits to
be made pursuant to Section 6 shall be based upon the opinion of independent
counsel selected by the
 
9

--------------------------------------------------------------------------------


 
Bank's independent public accountants and paid by the Bank. Such counsel shall
be reasonably acceptable to the Bank and the Executive; shall promptly prepare
the foregoing opinion, but in no event later than thirty days from the Date of
Termination; and may use such actuaries as such counsel deems necessary or
advisable for the purpose. Nothing contained herein shall result in a reduction
of any payments or benefits to which the Executive may be entitled upon
termination of employment under any circumstances other than as specified in
this Section 7, or a reduction in the payments and benefits specified in
Section 6 below zero.

 

8)  
Mitigation; Exclusivity of Benefits.

 

a)  
The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise.

 

b)  
The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

 
9)  Withholding.  All payments required to be made by the Bank hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Bank may reasonably determine should
be withheld pursuant to any applicable law or regulation.
 
10)  Assignability.  The Bank may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Bank may hereafter merge or consolidate or
to which the Bank may transfer all or substantially all of its assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Bank hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.
 
11)  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 

a)  
To the Bank:                            Corporate Secretary

                        Citizens Financial Bank
                        707 Ridge Road
                        Munster, Indiana 46321



b)  
To the Corporation:         Corporate Secretary

 
10

--------------------------------------------------------------------------------


 
                        CFS Bancorp, Inc.
                        707 Ridge Road
                        Munster, Indiana 46321



c)  
To the Executive:          Thomas F. Prisby

                        [Address Redacted]
 
 
12)  Amendment; Waiver.   No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Bank to sign on its
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
13)  Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Indiana.
 
14)  Nature of Obligations.  Nothing contained herein shall create or require
the Bank to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.
 
15)  Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
16)  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
17)  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
18)  Regulatory Actions.  The following provisions shall be applicable to the
parties to the extent that they are required to be included in employment
agreements between a savings association and its employees pursuant to Section
563.39(b) of the Regulations Applicable to All Savings Associations, 12 C.F.R.
§563.39(b), or any successor thereto, and shall be controlling in the event of a
conflict with any other provision of this Agreement, including without
limitation Section 6 hereof.
 
11

--------------------------------------------------------------------------------


 

a)  
If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Employers' affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
("FDIA") (12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Employers' obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Employers may, in their discretion: (i) pay the Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended,
and (ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

b)  
If the Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Employers' affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and
(g)(1)), all obligations of the Employers under this Agreement shall terminate
as of the effective date of the order, but vested rights of the Executive and
the Employers as of the date of termination shall not be affected.

 

c)  
If the Bank is in default, as defined in Section 3(x)(1) of the FDIA (12 U.S.C.
§1813(x)(1)), all obligations under this Agreement shall terminate as of the
date of default, but vested rights of the Executive and the Employers as of the
date of termination shall not be affected.

 

d)  
All obligations under this Agreement shall be terminated pursuant to 12 C.F.R.
§563.39(b)(5) (except to the extent that it is determined that continuation of
the Agreement for the continued operation of the Employers is necessary): (i) by
the Director of the Office of Thrift Supervision ("OTS"), or his/her designee,
at the time the Federal Deposit Insurance Corporation ("FDIC") enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the
Director of the OTS, or his/her designee, at the time the Director or his/her
designee approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Director of the OTS to be in
an unsafe or unsound condition, but vested rights of the Executive and the
Employers as of the date of termination shall not be affected.

 
19)  Regulatory Prohibition.  Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and
the regulations promulgated thereunder, including 12 C.F.R. Part 359. In the
event of the Executive's termination of employment with the Bank for Cause, all
employment relationships and managerial duties with the Bank shall immediately
cease regardless of whether the Executive remains in the employ of the
Corporation following such termination. Furthermore, following such termination
for Cause, the Executive shall not, directly or indirectly, influence or
participate in the affairs or the operations of the Bank.
 
12

--------------------------------------------------------------------------------


 
20)  Payment of Costs and Legal Fees and Reinstatement of Benefits.  In the
event any dispute or controversy arising under or in connection with the
Executive's termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (2) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement.
 
21)  Entire Agreement.  This Agreement embodies the entire agreement between the
Bank and the Executive with respect to the matters agreed to herein. All prior
agreements between the Bank and the Executive with respect to the matters agreed
to herein are hereby superseded and shall have no force or effect.
Notwithstanding the foregoing, nothing contained in this Agreement shall affect
the agreement of even date being entered into between the Corporation and the
Executive.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 
 
 
 
 
Attest:                         CITIZENS FINANCIAL BANK




 
/s/ Monica F. Sullivan               By: /s/ Brian L.Goins      
 
 
                           EXECUTIVE






                      /s/ Thomas F. Prisby       
                            Thomas F. Prisby
 
 
13

--------------------------------------------------------------------------------


 











